Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik (EP2078579A from IDS) in view of Kottilingam et al. (2010/0059573A from IDS).
Regarding claim 1, Wollnik discloses a method comprising: removing a portion of a base component 4 adjacent to a damaged portion of the base component to define a repair portion of the base component, wherein the base component comprises a cobalt- or nickel-based superalloy, and wherein the repair portion of the base component comprises a hole; forming a braze sintered preform 10 to substantially reproduce a shape of the through-hole, wherein the braze sintered preform comprises a Ni- or Co-based alloy; placing the braze sintered preform in the hole; and heating at least the braze sintered preform to cause the braze sintered preform to join to the repair portion of the base component and change a microstructure of the braze sintered preform to a brazed and diffused microstructure (paragraphs 0015-0033, figure 1-2).
Wollnik does not specifically disclose a through-hole extending from a first surface of the base component to a second surface of the base component.  However, the hole is determined based on the amount of damage done to the component.  Kottilingam discloses using a braze preform to repair a through-hole (abstract).  To one skilled in the art at the time of the invention it would have been obvious to remove the amount damaged material required in order to make a proper repair.  A through-hole would also ensure that the entire damaged area is completely removed.
The braze sintered preform will inherently have three-dimensional surface features on a first side of the braze sintered preform as nothing is completely smooth on a microscopic level and once melted and cooled would have three-dimensional surface features that match (reproduce) surface features of the damaged portion of the inner surface of the base component.  
Regarding claim 2, Wollnik a second component (blade) defining surface opposing the inner surface of the base component (figure 1).
Regarding claim 3, Wollnik a dual wall component, wherein the base component (base where preform goes) forms an outer wall of the dual wall component, and wherein the second component (blade) defines an inner wall with the inner surface opposing the inner surface of the base component (figure 1).   
Regarding claims 5, 9, during melting and heating, any imperfections/microscopic pores would make the the braze sintered preform extend out of a surface plane defined by the inner surface of the base component.  
Regarding claim 6, Wollinik discloses that the article comprises a turbine vane, wherein the base component defines a first wall of the turbine vane, and the second component defines a second wall of the turbine vane (figure 1).  
Regarding claim 7, Wollnik discloses wherein the first wall of the turbine vane comprises one of a suction side airfoil wall or a pressure side airfoil wall, and the second wall of the turbine vane comprises another of the suction side airfoil wall or the pressure side airfoil wall.  Since either wall can be a suction side or pressure side wall, the claim limitation is met.  
Regarding claim 10, Kottilingam discloses placing the braze sintered preform in the through-hole comprising placing the braze sintered preform such that the first side is substantially parallel to the inner surface of the base component (figures of Kottiligam).  
Regarding claim 11, Wollnik discloses that the article further comprises a second component (blade) defining a surface opposing (opposite) the inner surface of the base component, and wherein the damaged portion of the base component does not extend through the second component (figure 1).  
Regarding claim 12, Kottiligam discloses that the braze sintered preform substantially fills a depth of the through-hole (see figures).  
Regarding claim 13, Wollnik discloses that the damaged portion of the base component is at least one of airfoil burn-through, platform burn-through, trailing edge burn out, trailing edge burn back, leading edge burn out, a through crack, a turbine vane internal pedestal damage, or blow-out failure of at least one of a pressure or suction sides of an airfoil (paragraph 0013).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik (EP2078579A from IDS) in view of Kottilingam et al. (2010/0059573A from IDS) as applied to claim 1 above, and further in view of Sathian et al. (2009/0041611).
Regarding claim 14, Wollnik does not disclose spot welding the braze sintered preform in place relative to the base component prior to heating at least the braze sintered preform.  However, Sathian discloses tack welding a preform prior to heating (paragraph 0021).  To one skilled in the art at the time of the invention it would have been obvious to tack weld the preform in place to prevent any movement or misalignment prior to the final heating step. 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik (EP2078579A from IDS) in view of Kottilingam et al. (2010/0059573A from IDS) as applied to claim 1 above, and further in view of Salm et al. (2015/0375322A).
Regarding claim 15, Wollnik does not specifically disclose that the braze sintered preform comprises a substantially homogeneous mixture of a high melt Ni- or Co-based superalloy powder and a low melt braze powder. However, Salm discloses using a preform with a turbine blade wherein the preform has a base superalloy alloy and a second alloy with a melting point depressant (abstract, paragraph 0026-0028).  To one skilled in the art at the time of the invention it would have been obvious to have a mixture of a superalloy powder and low melting point braze alloy so that it matches the physical properties of the workpiece, but also has a lower melting temperature in order to actually melt and bond to the workpiece.  
Regarding claim 16, Wollnik does not disclose that the braze sintered preform comprises between 0.05 and 0.116 wt. % carbon, between 0.11 and 0.376 wt. % silicon, between 8.424 wt. % and 11.640 wt. % chromium, between 0.284 wt. % and 0.835 wt. % boron, between 4.8 wt. % and 5. 8 wt. % aluminum, between 2.675 wt. % and 4.232 wt. % tungsten, between 0.650 wt. % and 1.362 wt. % molybdenum, between 1.4 wt. % and 2.462 wt. % rhenium, between 7.184 wt. % and 8.942 wt. % tantalum, between 0.690 wt. % and 1.386 wt. % hafnium, and between 8.725 wt. % and 10.964 wt. % cobalt, and nickel.  However, Salm discloses a sintered alloy that has 0.01-0.17% C, up to 0.60 Si, 7-9% Cr, 4.5-8%Al, 3.5-11% W, 0.1-0.87% Mo, up to 2.0% Re, 2.5-6% Ta, 0.1-1.8%Hf, 2.5-11% Co, and Ni (paragraph 0028). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the properties would have been the same as, or similar to, the performance in the claimed range. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I.  To one skilled in the art at the time of the invention it would have been obvious to determine the idea composition based on the desired properties needed for creating the preform to match the workpiece. 
Salm does not disclose boron in this specific composition; however; Salm does disclose that the second alloy can also have a similar composition to the workpiece, but also have boron.  Salm discloses using 2.6-3.16% B (paragraphs 0031-0033).  To one skilled in the art at the time of the invention it would have been obvious to add B to lower the melting temperature.  
Regarding claim 17, Salm discloses values that overlap the claimed values of a maximum of 0.082 wt. % manganese, a maximum of 0.003 wt. % sulfur, a maximum of 0.013 wt. % phosphorus, a maximum of 0.018 wt. % titanium, a maximum of 0.161 wt. % yttrium, a maximum of 0.034 wt. % zirconium, a maximum of 0.180 wt. % iron, a maximum of 0.093 wt. % vanadium, a maximum of 0.10 wt. % copper, a maximum of 0.007 wt. % magnesium, a maximum of 0.084 wt. % oxygen, a maximum of 0.030 wt. % nitrogen, a maximum of 0.242 wt. % platinum, and a maximum of 0.150 wt. % other elements.  The Examiner would like to point out that these are not required as the lower end limit can be zero.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the idea composition based on the desired properties needed for creating the preform to match the workpiece.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik (EP2078579A from IDS) in view of Kottilingam et al. (2010/0059573A from IDS) and Salm et al. (2015/0375322A) as applied to claim 16 above, and further in view of Kitashima et al. (4,325,994).
Regarding claims 18-19, Salm discloses that the braze sintered preform comprises up to 0.60 Si, 7-9% Cr, 4.5-8%Al, 3.5-11% W, 0.1-0.87% Mo, up to 2.0% Re, 2.5-6% Ta, about 0.1-1.8%Hf, 2.5-11% Co and a balance of Ni.  These values either overlap or are close, but not overlapping.  Furthermore, the claim states “about”.  The values do not have to be exactly the claimed value.  The examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the composition values would have been the same as, or similar to, the performance in the claimed range. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I. 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the idea composition based on the desired properties needed for creating the preform to match the workpiece.
Salm does not disclose boron in this specific composition; however; Salm does disclose that the second alloy can also have a similar composition to the workpiece, but also have boron.  Salm discloses using 2.6-3.16% B (paragraphs 0031-0033).  To one skilled in the art at the time of the invention it would have been obvious to add B to lower the melting temperature.  
Salm does not disclose about 0.2 wt. % niobium; however, Kitashima discloses that it is known to add niobium in small amounts to nickel based alloys in order to prevent carbides from forming (table I, column 10 lines 53-66).  To one skilled in the art at the time of the invention it would have been obvious to use Niobium to prevent carbides from forming during heating.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik (EP2078579A from IDS) in view of Kottilingam et al. (2010/0059573A from IDS) as applied to claim 1 above, and further in view of Nelson et al. (EP3095550 from IDS).
Regarding claim 20, Wollnik does not disclose heating at least the braze sintered preform comprises heating at least the braze sintered preform in a vacuum furnace at a temperature between about 1093°C and about 1260°C.  However, Nelson discloses heating the preform to 1149 C (paragraphs 0038-0040).  To one skilled in the art at the time of the invention it would have been obvious to heat the preform to a required temperature in order to reach the desired properties needed for the final product.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,305,363. Although the claims at issue are not identical, they are not patentably distinct from each other because they both dislcsoe a method for repairing an article with a sintered preform.  The sintered preform of the patent ‘363 would inherently have three dimensional surface features that would form to the surface (reproduce) of the inner surface of the base component when melted.

Claims 4 and 8 would be considered allowable subject matter if the obvious-type double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735